 



Exhibit 10.2
THE FASHION HOUSE, INC.
FINANCIAL STATEMENTS
For The Six Months Ended June 30, 2005 and 2004 and
The Years Ended December 31, 2004 and 2003
with
INDEPENDENT AUDITORS’ REPORT THEREON
INDEPENDENT AUDITORS’ REPORT
To the Board of Directors of
The Fashion House, Inc.
We have audited the accompanying balance sheet of The Fashion House, Inc. (the
“Company”) as of December 31, 2004, and the related statements of operations,
stockholders’ deficit and cash flows for each of the two years in the period
ended December 31, 2004. These financial statements are the responsibility of
the management of the Company. Our responsibility is to express an opinion on
these financial statements based on our audits.
We conducted our audits in accordance with auditing standards generally accepted
in the United States of America. Those standards require that we plan and
perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. An audit includes examining, on a
test basis, evidence supporting the amounts and disclosures in the financial
statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation. We believe that our audits provide a
reasonable basis for our opinion.
In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of The Fashion House, Inc. as of
December 31, 2004, and the results of its operations and its cash flows for each
of the two years in the period ended December 31, 2004 in conformity with
accounting principles generally accepted in the United States of America.
The accompanying financial statements have been prepared assuming that the
Company will continue as a going concern. As discussed in Note 1 to the
financial statements, the Company incurred operating losses and had negative
cash flows from operations for the years ended December 31, 2004 and 2003, and
has as an accumulated deficit of $1,285,410 and a working capital deficit of
$960,275 at December 31, 2004. These factors, among others, raise substantial
doubt about the Company’s ability to continue as a going concern. Management’s
plans in regard to these matters are described in Note 1. The financial
statements do not include any adjustments relating to the recoverability and
classification of asset carrying amounts or the amount and classification of
liabilities that might result should the Company be unable to continue as a
going concern.
/s/ CORBIN & COMPANY, LLP
Irvine, California
December 19, 2005

 



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
BALANCE SHEETS

                      June 30, 2005           (Unaudited)     December 31, 2004
 
ASSETS
                 
Current assets:
               
Cash
  $ 2,985     $ 171,849  
Accounts receivable, net of allowance of $0 and $12,667 at June 30, 2005 and
December 31, 2004, respectively
    36,669       203,892  
Prepaid offering costs
    152,683       —  
Prepaid royalties
    109,375       14,164  
Other prepaid expenses
    62,197       9,000  
Total current assets
    363,909       398,905  
Property and equipment, net
    196,852       148,149  
Deposits
    19,352       13,352  
 
  $ 580,113     $ 560,406  
 
               
LIABILITIES AND STOCKHOLDERS’ DEFICIT
               
Current liabilities:
               
Accounts payable and accrued expenses
  $ 707,095     $ 208,933  
Accrued payroll and related
    324,961       282,961  
Settlement payable
    85,000       135,000  
Due to factor
    36,488       101,826  
Accrued interest
    119,374       74,296  
Convertible notes payable, net of debt discount of $138,128
    861,872       —  
Note payable to stockholder
    851,000       542,000  
Warrant liability
    218,000       —  
Total current liabilities
    3,203,790       1,345,016  
Commitments and Contingencies Stockholders’ deficit:
               
Common stock, $0.01 par value; 10,000 shares authorized; 10,000 shares issued
and outstanding
    100       100  
Additional paid-in capital
    969,700       500,700  
Accumulated deficit
    (3,593,477 )     (1,285,410 )
Total stockholders’ deficit
    (2,623,677 )     (784,610 )
 
  $ 580,113     $ 560,406  

See independent auditors’ report and accompanying notes to these financial
statements.

2



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
STATEMENTS OF OPERATIONS

                      Years Ended December 31,       2004     2003  
Net sales
  $ 4,676,528     $ 971,721  
 
               
Cost of sales
    2,710,165       818,199  
Gross profit
    1,966,363       153,522  
Operating expenses:
               
Selling, general and administrative
    2,140,602       1,263,320  
Payroll and related
    416,570       219,911  
Royalties
    367,014       157,500  
Total operating expenses
    2,924,186       1,640,731  
Loss from operations
    (957,823 )     (1,487,209 )
Other income (expense):
               
Gain on sale of license
    1,350,000       —  
Interest expense
    (84,406 )     (20,808 )
Total other income (expense), net
    1,265,594       (20,808 )
Income (loss) before income taxes
    307,771       (1,508,017 )
Income taxes
    800       800  
Net income (loss)
  $ 306,971     $ (1,508,817 )

See independent auditors’ report and accompanying notes to these financial
statements.

3



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
STATEMENTS OF OPERATIONS

                      Six Months Ended June 30,       2005     2004      
(Unaudited)     (Unaudited)  
Net sales
  $ 746,325     $ 2,954,242  
 
               
Cost of sales
    753,942       2,007,377  
Gross (loss) profit
    (7,617 )     946,865  
Operating expenses:
               
Selling, general and administrative
    928,588       727,208  
Payroll and related
    422,548       122,599  
Royalties
    346,875       203,889  
Total operating expenses
    1,698,011       1,053,696  
Loss from operations
    (1,705,628 )     (106,831 )
Other expense:
               
Interest expense
    (601,639 )     (46,744 )
Total other expense
    (601,639 )     (46,744 )
Loss before income taxes
    (2,307,267 )     (153,575 )
Income taxes
    800       800  
Net loss
  $ (2,308,067 )   $ (154,375 )

See accompanying notes to these financial statements.

4



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
STATEMENT OF STOCKHOLDERS’ DEFICIT
SIX MONTH ENDED JUNE 30, 2005 (UNAUDITED) AND YEARS ENDED DECEMBER 31, 2004 AND
2003

                                              Common Stock     Additional    
Accumulated             Shares     Amount     Paid-in Capital     Deficit    
Total  
Balance at December 31, 2002
    9,200     $ 92     $ 149,908     $ (83,564 )   $ 66,436    
Capital contributions
    —       —       350,000       —       350,000  
Net loss
    —       —       —       (1,508,817 )     (1,508,817 )
Balance at December 31, 2003
    9,200       92       499,908       (1,592,381 )     (1,092,381 )
Issuance of common stock for services
    800       8       792       —       800  
Net income
    —       —       —       306,971       306,971  
Balance at December 31, 2004
    10,000       100       500,700       (1,285,410 )     (784,610 )
Estimated fair value of beneficial conversion feature (unaudited)
    —       —       469,000       —       469,000  
Net loss (unaudited)
    —       —       —       (2,308,067 )     (2,308,067 )
Balance at June 30, 2005 (unaudited)
    10,000     $ 100     $ 969,700     $ (3,593,477 )   $ (2,623,677 )

See independent auditors’ report and accompanying notes to these financial
statements.

5



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
STATEMENT OF CASH FLOWS
YEARS ENDED DECEMBER 31, 2004 AND 2003

                      December 31, 2004     December 31, 2003  
CASH FLOWS FROM OPERATING ACTIVITIES:
               
 
               
Net income (loss)
  $ 306,971     $ (1,508,817 )
Adjustments to reconcile net income (loss) to net cash used in operating
activities:
               
Depreciation and amortization
    32,892       9,448  
Gain on sale of license
    (1,350,000 )     —  
Estimated fair value of stock issued for services
    800       —  
Changes in operating assets and liabilities
               
Accounts receivable
    (203,892 )     —  
Prepaid royalties and expenses
    (23,164 )     58,000  
Deposits
    (12,602 )     (750 )
Accounts payable and accrued expenses
    91,020       117,322  
Accrued payroll and related
    62,808       178,153  
Settlement payable
    135,000       —  
Accrued interest
    74,296       —  
Net cash used in operating activities
    (885,871 )     (1,146,644 )
CASH FLOWS FROM INVESTMENT ACTIVITIES:
               
Purchases of property and equipment
    (129,446 )     (47,341 )
Proceeds from sale of license
    1,350,000       —  
Net cash provided by (used in) investing activities
    1,220,554       (47,341 )
CASH FLOWS FROM FINANCING ACTIVITIES:
               
Proceeds from note payable to stockholder
    100,000       685,000  
Repayments of notes payable to stockholder
    (243,000 )     —  
Advances from factor
    1,124,631       331,878  
Payments to factor
    (1,155,104 )     (199,578 )
Proceeds from capital contributions
    —       350,000  
Net cash (used in) provided by financing activities
    (173,473 )     1,167,299  
Net increase (decrease) in cash
    161,210       (26,686 )
Cash, beginning of the period
    10,639       37,325  
Cash, end of the period
  $ 171,849     $ 10,639  
SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION:
               
Cash paid during the period for interest
  $ 10,110     $ —  
Cash paid during the period for income taxes
  $ 800     $ 800  

See independent auditors’ report and accompanying notes to these financial
statements.

6



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
STATEMENT OF CASH FLOWS
SIX MONTH ENDED JUNE 30, 2005

                      June 30, 2005     June 30, 2004       (Unaudited)    
(Unaudited)  
CASH FLOWS FROM OPERATING ACTIVITIES:
               
 
               
Net loss
  $ (2,308,067 )   $ (154,375 )
Adjustments to reconcile net loss to net cash used in operating activities:
               
Depreciation and amortization
    22,403       12,970  
Amortization of estimated fair value of beneficial conversion features
    349,205       —  
Amortization of estimated fair value of warrants
    199,667       —  
Changes in operating assets and liabilities
               
Accounts receivable
    167,223       —  
Prepaid royalties and expenses
    (148,408 )     (181,290 )
Deposits
    (6,000 )     750  
Accounts payable and accrued expenses
    498,162       62,444  
Accrued payroll and related
    42,000       68,827  
Settlement payable
    (50,000 )     —  
Accrued interest
    45,078       48,206  
Net cash used in operating activities
    (1,188,737 )     (142,468 )
CASH FLOWS FROM INVESTMENT ACTIVITIES:
               
Purchases of property and equipment
    (71,106 )     —  
Net cash used in investing activities
    (71,106 )     —  
CASH FLOWS FROM FINANCING ACTIVITIES:
               
Proceeds from note payable to stockholder
    370,000       —  
Repayments of notes payable to stockholder
    (61,000 )     —  
Proceeds from convertible notes payable
    1,000,000       —  
Advances from factor
    728,862       909,739  
Payments to factor
    (794,200 )     (776,860 )
Prepaid offering costs
    (152,683 )     —  
Net cash provided by financing activities
    1,090,979       132,879  
Net decrease in cash
    (168,864 )     (9,589 )
Cash, beginning of the period
    171,849       10,639  
Cash, end of the period
  $ 2,985     $ 1,050  
SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION:
               
Cash paid during the period for interest
  $ 32,517     $ —  
Cash paid during the period for income taxes
  $ —     $ —  
SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES:
               
Estimated fair value of beneficial conversion features
  $ 469,000     $ —  
Estimated fair value of warrants issued with convertible notes payable
  $ 218,000     $ —  

See independent auditors’ report and accompanying notes to these financial
statements.

7



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES
Organization and Nature of Operations
The Fashion House, Inc. (the “Company”) was incorporated under the laws of the
State of Delaware on April 11, 2002. The Company designs, develops and markets
women’s dress footwear with an emphasis on celebrity appeal, style, quality and
fit. The Company targets the moderate to premium-priced categories of the
women’s footwear industry and implements its business model by licensing
recognized brand names throughout the United States of America.
Basis of Presentation
The financial statements have been prepared in accordance with accounting
principles generally accepted in the United States of America.
Use of Estimates
The preparation of financial statements in conformity with accounting principles
generally accepted in the United States of America requires management to make
estimates and judgments that affect the reported amounts of assets, liabilities
and disclosure of contingent assets and liabilities at the date of the financial
statements and reported amounts of revenues and expenses during the reporting
periods. Significant estimates made by management include, among others,
collectibility of receivables, recoverability of long-lived assets and valuation
of warrants to purchase common stock and deferred tax assets. Actual results may
differ from these estimates under different assumptions or conditions.
Going Concern
The financial statements have been prepared on a going concern basis which
contemplates the realization of assets and the satisfaction of liabilities in
the normal course of business. The Company incurred operating losses and had
negative cash flows from operations for the years ended December 31, 2004 and
2003, and has as an accumulated deficit of $1,285,410 and a working capital
deficit of $960,275 at December 31, 2004.

8



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued
The Company’s success is dependent upon numerous items, among which are the
Company’s successful growth of revenues from its products, its ability to obtain
new customers in order to achieve levels of revenues adequate to support the
Company’s current and future cost structure, and its ability to obtain financing
for operations, for which there is no assurance. Unanticipated problems,
expenses, and delays are frequently encountered in establishing and maintaining
profitable operations. These include, but are not limited to, competition, the
need to develop customer support capabilities and market expertise, setbacks in
product development, technical difficulties, market acceptance and sales and
marketing. The failure of the Company to meet any of these conditions could have
a materially adverse effect on the Company and may force the Company to reduce
or curtail operations. No assurance can be given that the Company can achieve or
maintain profitable operations.
The Company believes it will have adequate cash to sustain operations until it
achieves sustained profitability. However, until the Company has a history of
maintaining revenue levels sufficient to support its operations and repay its
working capital deficit, the Company requires additional financing. Subsequent
to year end, the Company entered into a private placement agreement to sell a
maximum of 4,600,000 shares of its common stock at $1.00 per share (see Note 7)
for which it has obtained approximately $2,400,000. There can be no assurance
that additional funding will be adequate or will enable the Company to achieve
or sustain profitable operations.
These factors, among others, raise substantial doubt about the Company’s ability
to continue as a going concern. The financial statements do not include any
adjustments to reflect the possible future effects on the recoverability and
classification of assets or the classification of liabilities that might result
from the outcome of these uncertainties.
Risks and Uncertainties
Credit Risk
The Company maintains its cash accounts in financial institutions. Accounts at
these institutions are insured by the Federal Deposit Insurance Corporation
(“FDIC”) up to $100,000. At December 31, 2004, the Company has cash balances
which exceeded the insured limit by $87,360.
The Company assigns the majority of its trade accounts receivable to a factor
(see Note 2); however, the Company maintains the credit risk with respect to
collection of these amounts. The Company makes sales to customers not approved
by its factor at its own risk and monitors the outstanding receivable balance.
At December 31, 2004, the Company established an allowance for doubtful accounts
of $12,267.

9



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued
The Company operates in an industry that is subject to intense competition. The
Company’s operations are subject to significant risks and uncertainties
including financial, operational, technological, regulatory and other risks
associated with an operating business, including the potential risk of business
failure.
Merchandise Risk
The Company’s success is largely dependent upon its ability to gauge the market
trends and the tastes of its targeted consumers and provide merchandise that
satisfies consumer demand. Any inability to provide appropriate merchandise in
sufficient quantities in a timely manner could have a material adverse effect on
the Company’s business, operating results and financial condition.
The Company purchases substantially all of its products from two vendors. The
loss of either of these vendors could have a material adverse effect on the
Company’s cash flow and financial position.
Inventories
Inventories will consist of returned merchandise from customers or unsold goods
held by the trading company at a public warehouse in excess of sixty days. As
noted below, the Company has no inventory on hand at June 30, 2005 and
December 31, 2004.
Property and Equipment
Property and equipment are stated at cost. Depreciation of equipment is provided
for by using the straight-line method over the estimated useful lives of the
related assets, which are five years for machinery and equipment and seven years
for furniture and fixtures. Expenditures for maintenance and repairs are charged
to expense as incurred; additions, renewals and betterments are capitalized.
When property and equipment are retired or otherwise disposed of, the related
cost and accumulated depreciation are removed from the respective accounts, and
any gain or loss is included in operations.
Long-Lived Assets
In accordance with Statement of Financial Accounting Standards (“SFAS”) No. 144,
Accounting for the Impairment or Disposal of Long-Lived Assets, the Company
evaluates the carrying value of long-lived assets for impairment whenever events
or change in circumstances indicate that such carrying values may not be
recoverable. The Company estimates the future undiscounted cash flows derived
from an asset to assess whether or not a potential impairment exists when events
or circumstances indicate the carrying value of a long-lived asset may not be
recoverable. An impairment loss is recognized when the undiscounted future cash
flows are less than its carrying amount. If assets are considered to be
impaired, the impairment to be recognized is measured by the amount by which the
carrying amount exceeds the fair value of the assets. At December 31, 2004, the
Company’s management believes there is no impairment of its long-lived assets.
There can be no assurance, however, that market conditions will not change or
demand for the Company’s products or services will continue, which could result
in additional future impairment of long-lived assets.

10



--------------------------------------------------------------------------------



 




THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued
Fair Value of Financial Instruments
The Company’s financial instruments consist of cash, accounts receivable,
accounts payable and accrued expenses, accrued payroll and related, settlement
payable, due to factor, accrued interest, and note payable to stockholder. The
carrying value for all such instruments approximates fair value due either to
the short-term nature of the instruments or the fact that prevailing interest
rates are not substantially different from the Company’s borrowing rates at
June 30, 2005 and December 31, 2004. The fair value of convertible notes payable
is not determinable because of the nature of the instruments and lack of
comparability with similar types of instruments.
Derivative Financial Instruments
In connection with the issuance of warrants with convertible notes payable in
2005 (see Notes 6 and 9), the Company was required to file a registration
statement by November 2, 2005 and have such registration statement declared
effective no later than February 15, 2006 (the “Effectiveness Deadline”). The
Company will be required to issue the holders of convertible notes 123,750
warrants for each subsequent 30-day period that such registration statement has
not been filed. Also, the Company will be required to issue the holders of
convertible notes 123,750 warrants for each 30-day period the registration
statement is not declared effective beyond the Effectiveness Deadline. In
addition, the Company is required to include the warrants issued to the
placement agent for the private placement in such registration statement (see
Note 7). The Company determined that the registration rights are an embedded
derivative instrument pursuant to SFAS No. 133, Accounting for Derivative
Instruments and Hedging Activities , as amended and the provisions of the
Emerging Issues Task Force (“EITF”) Issue No. 00-19, Accounting for Derivative
Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own
Stock. The accounting treatment of these derivative financial instruments
requires that the Company record the derivatives at their fair values as of the
inception date of the note agreements and at fair value as of each subsequent
balance sheet date. Any change in fair value will be recorded as non-operating,
non-cash income or expense at each balance sheet date. If the fair value of the
derivatives is higher at the subsequent balance sheet date, the Company will
record a non-operating, non-cash charge. If the fair value of the derivatives is
lower at the subsequent balance sheet date, the Company will record
non-operating, non-cash income.
At June 30, 2005, there are derivative liabilities of $218,000 related to the
warrants with registration rights. Due to the close proximity of the balance
sheet date to the issuance date of the warrants, there was no change in
valuation of the related derivatives. There were no such liabilities at
December 31, 2004.
Warrant-related derivatives were valued using the Black-Scholes Option Pricing
Model with the following assumptions during the six months ended June 30, 2005:
dividend yield of 0%; annual volatility of 62%; and risk free interest rate of
3.0%.

11



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued
Beneficial Conversion Feature
The convertible feature of certain conventional convertible notes payable (see
Note 6) provides for a rate of conversion that is below market value. Such
feature is normally characterized as a “beneficial conversion feature” (“BCF”).
Pursuant to EITF Issue No. 98-5 (“EITF 98-5”), Accounting For Convertible
Securities with Beneficial Conversion Features or Contingently Adjustable
Conversion Ratio and EITF Issue No. 00-27, Application of EITF Issue No. 98-5 To
Certain Convertible Instruments, the fair values of the BCFs have been recorded
as a discount from the face amount of the respective debt instrument. The
Company is amortizing the discount using the effective interest method through
maturity of such instruments. The Company will record the corresponding
unamortized debt discount related to the BCF and warrants as interest expense
when the related instrument is converted into the Company’s common stock.
Revenue Recognition
Securities and Exchange Commission Staff Accounting Bulletin (“SAB”) 101,
Revenue Recognition , as amended by SAB 104, outlines the basic criteria that
must be met to recognize revenue and provide guidance for presentation of
revenue and for disclosure related to revenue recognition policies in financial
statements filed with the Securities and Exchange Commission. Management
believes that the Company’s revenue recognition policy conforms to SAB 104.
We evaluate the criteria of the Financial Accounting Standards Board (“FASB”)
EITF Issue No. 99-19, Reporting Revenue Gross as a Principal Versus Net as an
Agent, in determining whether it is appropriate to record the gross amount of
revenue and related costs or the net amount earned as commissions. The Company
is the primary obligor, is subject to inventory risk, has latitude in
establishing prices and selecting suppliers, establishes product specifications,
and has the risk of loss as it relates to the ultimate collection of accounts
receivable and cargo losses. Accordingly, the Company’s revenue is recorded on a
gross basis.

12



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued
The Company utilizes a trading company (see Note 2) to provide trade finance and
factoring services in connection with the manufacture, distribution and sale of
the Company’s products (referred to hereinafter as the “Goods”) to customers.
The trading company issues letters of credit in favor of the manufacturers at
the request of the Company, and in accordance with the information provided in
such requests. The trading company imports and delivers Goods, as instructed by
the Company, to a public warehouse and pays the manufacturers for the cost of
Goods and the related costs covered by the requests.
Goods are held by the Company at a public warehouse on a consignment basis. The
Company arranges and maintains the Goods while in its possession at its expense.
The trading company has title to the Goods when shipped from the manufacturer
and in the public warehouse. The trading Company is paid for the Goods upon
their sales and shipment to the Company’s customers. Goods that remain unsold in
the public warehouse on or after sixty days from receipt are billed by the
trading company and title to the Goods is transferred to the Company. For all
Goods purchased, the Company is charged cost plus 4% by the trading company.
There were no unsold Goods billed by the trading company and purchased by the
Company during the years ended December 31, 2004 and 2003.
Revenue is recognized upon shipment of Goods from the public warehouse to the
customers, which is when title transfers to the customers. The trading company
approves credit to the customers and factors the sale. The trading company
charges the Company 2.5% of the sales which are factored. For sales that are not
factor approved, the Company purchases Goods from the trading company and sells
the Goods directly to the customers.
The Company has title to all Goods returned by customers to the public
warehouse. At December 31, 2004, returned inventory was not material to the
overall financial statements.
Shipping and handling costs billed to the customers are recorded in sales.
Shipping and handling costs as incurred by the Company are recorded in cost of
sales.
Advertising
The Company expenses advertising costs, consisting primarily of placement in
multiple publications, along with design and printing costs of sales materials,
when incurred. Advertising expense for the years ended December 31, 2004 and
2003 amounted to $72,738 and $59,563, respectively.

13



--------------------------------------------------------------------------------



 




THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued
Income Taxes
The Company determines its income taxes under the asset and liability method in
accordance with the SFAS No. 109, Accounting for Income Taxes . Under the asset
and liability approach, deferred income tax assets and liabilities are
calculated and recorded based upon the future tax consequences of temporary
differences by applying enacted statutory tax rates applicable to future periods
for differences between the financial statements carrying amounts and the tax
basis of existing assets and liabilities. Generally, deferred income taxes are
classified as current or non-current in accordance with the classification of
the related asset or liability. Those not related to an asset or liability are
classified as current or non-current depending on the periods in which the
temporary differences are expected to reverse. Valuation allowances are provided
for significant deferred income tax assets when it is more likely than not that
some or all of the deferred tax assets will not be realized.
Stock-Based Compensation
In December 2004, the FASB issued SFAS No. 123 (revised 2004) (“SFAS 123(R)”),
Share-Based Payment         , to provide investors and other users of financial
statements with more complete and neutral financial information by requiring
that the compensation cost relating to share-based payment transactions be
recognized in financial statements. That cost will be measured based on the fair
value of the equity or liability instruments issued. SFAS 123(R) covers a wide
range of share-based compensation arrangements including share options,
restricted share plans, performance-based awards, share appreciation rights, and
employee share purchase plans. SFAS 123(R) replaces SFAS No. 123, and supersedes
Accounting Principles Board (“APB”) No. 25. SFAS No. 123, as originally issued
in 1995, established as preferable a fair-value-based method of accounting for
share-based payment transactions with employees. However, that Statement
permitted entities the option of continuing to apply the guidance in APB No. 25,
as long as the footnotes to financial statements disclosed what net income
(loss) would have been had the preferable fair-value-based method been used.
Small business issuers will be required to apply SFAS 123(R) as of the first
interim or annual reporting period that begins after December 15, 2005. The
Company will apply SFAS 123(R) to all stock-based employee compensation
arrangements. There have been no options issued to employees as of December 31,
2004.
Stock-based awards to non-employees are accounted for using the fair value
method in accordance with SFAS No. 123 and EITF Issue No. 96-18, Accounting For
Equity Instruments That Are Issued To Other Than Employees For Acquiring, Or In
Conjunction With Selling Goods Or Services . All transactions in which goods or
services are the consideration received for the issuance of equity instruments
are accounted for based on the fair value of the consideration received or the
fair value of the equity instrument issued, whichever is more reliably
measurable. The measurement date used to determine the fair value of the equity
instrument issued is the earlier of the date on which the third-party
performance is complete or the date on which it is probable that performance
will occur.

14



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued
Recent Accounting Pronouncements
In December 2004, the FASB issued SFAS No. 153, Exchanges of Nonmonetary Assets,
an amendment of APB No. 29, Accounting for Nonmonetary Transactions . This
Statement’s amendments are based on the principle that exchanges of nonmonetary
assets should be measured based on the fair value of the assets exchanged.
Further, SFAS No. 153 eliminates the narrow exception for nonmonetary exchanges
of similar productive assets and replaces it with a broader exception for
exchanges of nonmonetary assets that do not have commercial substance.
Provisions of this statement are effective for fiscal periods beginning after
June 15, 2005. The adoption of this statement is not expected to have a material
impact on the financial statements.
In May 2005, the FASB issued SFAS No. 154, Accounting Changes and Error
Corrections. SFAS No. 154 replaces APB No. 20, Accounting Changes and SFAS
No. 3, Reporting Accounting Changes in Interim Financial Statements and
establishes retrospective application as the required method for reporting a
change in accounting principle. SFAS No. 154 provides guidance for determining
whether retrospective application of a change in accounting principle is
impracticable and for reporting a change when retrospective application is
impracticable. The reporting of a correction of an error by restating previously
issued financial statements is also addressed. SFAS No. 154 is effective for
accounting changes and corrections of errors made in fiscal years beginning
after December 15, 2005. The Company does not expect the adoption of this
statement to have a material impact on the financial statements.
Other recent accounting pronouncements issued by the FASB (including the EITF)
and the American Institute of Certified Public Accountants did not or are not
believed by management to have a material impact on the Company’s present or
future financial statements.
NOTE 2 — ACCOUNTS RECEIVABLE FACTORING
On February 1, 2003, the Company signed a factoring agreement with Madison
Administrative Services, Inc. (“MAS”), a New York corporation. Under the
factoring agreement, MAS charged the Company a factoring fee of 1% of the gross
invoice amount of each account receivable, subject to a minimum annual fee of
$9,000. MAS, to the extent of any financing provided, held a security interest
in all assets of the Company over the term of the factoring agreement. During
the years ended December 31, 2004 and 2003, factoring fees charged by MAS
totaled $48,995 and $10,004, respectively.
In November 2004, the Company terminated its factoring activities with MAS and
signed a conditional mutual release with MAS on April 6, 2005, whereby the
Company agreed to pay MAS $135,000, of which $50,000 was due upon signing and
$85,000 due in June 2005. The Company remitted the $85,000 balance in July 2005.

15



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 2 — ACCOUNTS RECEIVABLE FACTORING, continued
On November 14, 2004, the Company signed a factoring agreement with Itochu
International, Inc. (“Itochu”), a New York corporation. Under the factoring
agreement, the Company is charged a factoring fee of 1.5% of the gross invoice
amount, with no minimum annual fee, and all invoices are subject to approval by
Itochu. Itochu, to the extent of any financing provided, holds a security
interest in all assets of the Company over the term of the factoring agreement.
Either party may terminate the factoring agreement by providing 60 days written
notice. In accordance with the agreement, Itochu will advance the invoice
amount, but at no time will the outstanding balance of advances exceed $500,000.
The following summarizes the Company’s accounts receivable and related balances:

                      (Unaudited)             June 30, 2005     December 31,
2005  
Receivables assigned to factor
  $ 1,854     $ 170,344  
Advances from factor
    (36,488 )     (101,826 )
 
           
Amounts due (to) from factor
    (34,634 )     68,518  
Unfactored accounts receivable
    34,815       45,815  
Allowances for returns and allowances
    —       (12,267 )
 
           
 
  $ 181     $ 102,066  
 
           

NOTE 3 — PROPERTY AND EQUIPMENT
Property and equipment consists of the following at December 31, 2004:

         
Office and computer equipment
  $ 99,394  
 
       
Furniture and fixtures
    91,096  
 
    190,490  
Less accumulated depreciation
    (42,341 )
 
  $ 148,149  

Depreciation expense for the years ended December 31, 2004 and 2003 amounted to
$32,892 and $9,448, respectively.
NOTE 4 — NOTE PAYABLE — STOCKHOLDER
From time to time, the Company borrows funds from a founding stockholder for
working capital purposes, which bear interest at 8% per annum and are due in
January 2006. As of December 31, 2004 and June 30, 2005, outstanding borrowings
totaled $542,000 and $851,000, and accrued interest totaled $74,296 and
$102,776, respectively. Interest expense for the years ended December 31, 2004
and 2003 approximated $53,000 and $21,000, respectively. Interest expense for
the six months ended June 30, 2005 and 2004 was $28,000 and $27,000,
respectively.

16



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 5 — INCOME TAXES
Income tax expense consisted of current state income tax expense of $800 for the
years ended December 31, 2004 and 2003.
Reconciliation of the statutory federal income tax rate to the Company’s
effective tax rate is as follows:

                      2004     2003  
Statutory federal income tax rate
    34.0 %     34.0 %  
State income taxes, net of federal benefit
    0.2 %     —  
Change in valuation allowance
    (34.5 )%     (33.9 )%
Other
    0.6 %     (0.1 )%
Total
    0.3 %     —  

The following is a summary of the significant components of the Company’s
deferred income tax liability as of December 31, 2004:

         
Non-current deferred income tax asset:
       
 
       
Net operating loss carryforwards
  $ 624,000  
Less valuation allowance
    (624,000 )
 
  $ —  

At December 31, 2004, the Company had net operating loss carryforwards of
approximately $1,456,000 and $1,455,000 available to offset future federal and
state income taxes, respectively, and which will begin to expire in year 2022
and 2012, respectively. SFAS 109 requires that the tax benefit of such net
operating losses be recorded using current tax rates as an asset to the extent
management assesses the utilization of such net operating losses to be more
likely than not. Based upon the Company’s short term historical operating
performance, the Company provided a full valuation allowance against the
deferred tax asset in 2004 and 2003.

17



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 6 — CONVERTIBLE NOTES PAYABLE
In April and May 2005, the Company issued convertible notes payable totaling
$625,000, bearing interest at 11 percent per annum (the “11% Notes”). The notes
and accrued interest were due through August 2005, as amended. In addition, the
principal and accrued interest on the 11% Notes were convertible into shares of
the Company’s common stock at a conversion price equal to $0.80 per share. The
Company recorded a BCF of $375,250 in connection with the conversion feature of
the notes payable during the six months ended June 30, 2005 and amortized
$345,500 to interest expense in the accompanying statement of operations during
such period. In connection with the issuance of the 11% Notes, the Company
issued warrants to purchase an aggregate of 625,000 shares of the Company’s
common stock. In August 2005, the Company repaid such amounts, including accrued
interest of $35,392. The holder of the 11% Notes has the right to purchase up to
50% of any equity security, including convertible debt, to be issued by the
Company on the same terms as such securities are offered to other parties
through May 2008. At June 30, 2005, the balance of the 11% Notes is $576,917,
net of unamortized debt discounts of $29,750 and $18,333 related to the BCF and
warrants, respectively.
In June 2005, the Company issued convertible notes payable totaling $375,000,
bearing interest at 6 percent per annum (the “6% Notes”). The notes and accrued
interest were due at the earlier of the closing of the Company’s private
placement (see Note 9) or June 2006. In addition, the principal and accrued
interest on the 6% Notes are convertible into shares of the Company’s common
stock at a conversion price equal to $0.80 per share. The Company recorded a BCF
of $93,750 in connection with the conversion feature of the notes payable during
the six months ended June 30, 2005 and amortized $3,705 to interest expense in
the accompanying statement of operations during such period. In conjunction with
the initial closing of the Company’s reorganization (see Note 9), the entire
balance of $375,000 of the 6% Notes, and $3,713 of accrued interest, was
converted into 472,463 shares of the Company’s common stock in accordance with
the related agreements. At June 30, 2005, the balance of the 6% Notes is
$284,955, net of unamortized debt discounts of $90,045 related to the BCF.
NOTE 7 — EQUITY TRANSACTIONS
Contributions
During the year ended December 31, 2003, the Company received contributions
totaling $350,000 from a founding stockholder of the Company.

18



--------------------------------------------------------------------------------



 




THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 7 — EQUITY TRANSACTIONS, continued
Common Stock
During the year ended December 31, 2004, the Company issued 800 shares of common
stock to a founding stockholder for services rendered with an estimated value of
$800 (based on the per share price of the Company’s subsequent private
placement, see below).
On June 1, 2005, the Company entered into an agreement with Brookstreet
Securities Corporation (“BSC”), a NASD member investment banker based in Irvine,
California, as its placement agent and financial consultant to sell newly issued
common stock at $1.00 per share for a total offering from a minimum of 2,500,000
shares to a maximum of 4,600,000 shares, in order to raise minimum capital of
$2,175,000 to maximum capital of $4,002,000, net of expenses (the “PPM”). The
Company agreed to pay BSC an 8% retail sales commission, a 2% non-accountable
marketing allowance and a 3% non-accountable expense allowance. BSC also
received warrants to purchase 433,313 shares of the Company’s common stock at an
exercise price of $1.00 per share (see Note 9).
Warrants
During the six months ended June 30, 2005, the Company issued warrants to
purchase 625,000 shares of the Company’s common stock in connection with the
issuance of the 11% Notes (see Note 6), with fair values totaling $218,000, as
determined using the Black Scholes Option Pricing Model. These warrants vested
upon grant, have exercise prices of $0.15 and expire through August 2015. The
Company was required to file a registration statement by November 2, 2005 and
have such registration statement declared effective no later than February 15,
2006, (the “Effectiveness Deadline”). The Company is required to issue the
holders of the 11% Notes 68,750 warrants for each subsequent 30-day period that
such registration statement has not been filed. Also, the Company will be
required to issue the holders of the 11% Notes 68,750 warrants for each 30-day
period the registration statement is not declared effective beyond Effectiveness
Deadline (“11% Penalty Warrants”). The Company has recorded the estimated fair
value of the warrants as a liability (see Note 1). As of December 19, 2005, the
Company has issued 11% Penalty Warrants to purchase an aggregate of 137,500
shares of the Company’s common stock, which vested upon grant, have exercise
prices of $1.00, mature through August 2015 and have estimated fair values of
$109,000, as determined under SFAS 123.

19



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 8 — COMMITMENTS AND CONTINGENCIES
Licensing Agreements
For the rights to use trademarks, the Company has entered into licensing
agreements with various licensors. The agreements enable the Company to sell
products using the name of the licensor in return for a licensing fee based upon
sales of the product using the licensor’s name.
The Company acquired rights to use four trademarks as evidenced by licensing
agreements entered into with Nicole Miller, Richard Tyler, Tyler and Oscar by
Oscar de la Renta (acquired in January 2005), which expire on March 3, 2009,
November 26, 2007, November 26, 2007 and June 30, 2010, respectively. Under
these licensing agreements, the Company agreed to pay the greater of between 3%
and 8% of net sales of the licensed products or guaranteed minimums ranging from
$54,600 to $210,000 per annum. The licensor may terminate the licensing
agreements upon event of default, as defined.
In 2004, the Company sold the rights to use the Nicole Miller trademark under
its licensing agreement through March 2009 to an unrelated third party for
$1,350,000 and realized a gain of $1,350,000.
Minimum annual guaranteed royalty payments on the above licenses are as follows:

          Years ending December 31,          
2005
  $ 429,000  
2006
    593,000  
2007
    832,000  
2008
    1,007,000  
2009
    1,384,000  
Thereafter
    510,000  
 
  $ 4,755,000  

20



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 8 — COMMITMENTS AND CONTINGENCIES, continued
Indemnities and Guarantees
The Company has made certain indemnities and guarantees, under which it may be
required to make payments to a guaranteed or indemnified party, in relation to
certain actions or transactions. The Company indemnifies its directors,
officers, employees and agents, as permitted under the laws of the State of
Delaware. In connection with its facility leases, the Company has indemnified
its lessors for certain claims arising from the use of the facilities.
Additionally, the Company indemnifies its factor and licensors under the
factoring and license agreements, respectively, against certain claims as a
result of the violation of any law. The duration of the guarantees and
indemnities varies, and is generally tied to the life of the agreement. These
guarantees and indemnities do not provide for any limitation of the maximum
potential future payments the Company could be obligated to make. Historically,
the Company has not been obligated nor incurred any payments for these
obligations and, therefore, no liabilities have been recorded for these
indemnities and guarantees in the accompanying balance sheet.
Litigation
The Company is, from time to time, involved in various legal and other
proceedings which arise in the ordinary course of operating its business. In the
opinion of management, the amount of ultimate liability, if any, with respect to
these actions will not materially affect the financial position or results of
operations of the Company.
NOTE 9 — SUBSEQUENT EVENTS
Licensing Agreement
On January 24, 2005, the Company entered into a licensing agreement for the
trademark, Oscar by Oscar de la Renta, which expires on June 30, 2010 (see Note
8).
Reorganization
On August 19, 2005, TDI Holding Corporation (“TDI”) entered into an agreement of
Plan of Reorganization (“Merger”) with the Company in a tax free share exchange
under Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended.
Immediately prior to the Merger, TDI had 1,006,344 shares of common stock issued
and outstanding and no preferred stock issued and outstanding (post 21.8 to 1
reverse stock split). Pursuant to the Merger, all of the outstanding shares of
the Company’s common stock were exchanged into 14,114,200 shares of TDI common
stock. Immediately after the Merger, TDI had 15,120,544 shares of common stock
issued and outstanding and no shares of preferred stock issued and outstanding.
In addition, pursuant to the Merger, the Company paid $325,000, which was
distributed to the TDI shareholders, which the Company has expensed as
acquisition costs during the year ending December 31, 2005.

21



--------------------------------------------------------------------------------



 




THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 9 — SUBSEQUENT EVENTS, continued
Immediately after the Merger, the officers and directors of TDI resigned and the
management of the Company controlled such positions; therefore, effecting a
change of control. As a result, the transaction was recorded as a “reverse
merger” whereby the Company was considered to be the accounting acquirer as it
retained control of TDI after the Merger. Simultaneously with the merger, TDI
changed its name to The Fashion House Holdings, Inc.
Since TDI’s continuing operations and balance sheet are insignificant, a pro
forma balance sheet and statement of operations are not presented.
Convertible Notes Payable
In July 2005, the Company issued a convertible note payable totaling $550,000,
bearing interest at 11 percent per annum (the “July 11% Note”). The July 11%
Note and accrued interest are due in January 2006. In addition, the principal
and accrued interest on the July 11% Note are convertible into shares of the
Company’s common stock at a conversion price equal to $0.80 per share. The
Company recorded a BCF of $269,000 in connection with the conversion feature of
the July 11% Note upon issuance. In connection with the issuance of the July 11%
Note, the Company issued warrants to purchase an aggregate of 550,000 shares of
the Company’s common stock, with fair values of $281,000, as determined under
SFAS No. 123. These warrants vested upon grant, are exercisable at $0.80 per
share and expire through August 2008. The Company was required to file a
registration statement by November 2, 2005 and have such registration statement
declared effective no later than February 15, 2006 (the “Effectiveness
Deadline”). The Company is required to issue the holders of convertible notes
55,000 warrants for each subsequent 30-day period that such registration
statement has not been filed. Also, the Company will be required to issue the
holder of the July 11% Note 55,000 warrants for each 30-day period the
registration statement is not declared effective beyond the Effectiveness
Deadline (the “July Penalty Warrants”). The Company has recorded the estimated
fair value of the warrants as a liability (see Note 1). As of December 19, 2005,
the Company has issued July Penalty Warrants to purchase an aggregate of 110,000
shares of the Company’s common stock, which vested upon grant, have exercise
prices of $1.00, mature through August 2015 and have estimated fair values of
$87,000, as determined under SFAS 123.
In August 2005, the Company issued convertible notes payable totaling $200,000,
bearing interest at 6 percent per annum (the “Additional 6% Notes”). The notes
and accrued interest were due at the earlier of the initial closing of the
Company’s private placement (see below) or June 2006. In addition, the principal
and accrued interest on the Additional 6% Notes were convertible into shares of
the Company’s common stock at a conversion price equal to $0.80 per share. The
Company recorded a BCF of $50,000 in connection with the conversion feature of
the notes payable upon issuance. In conjunction with the initial closing of the
Company’s reorganization (see above), the entire balance of $200,000 of
Additional 6% Notes, and $1,584 of accrued interest, was converted into 251,980
shares of the Company’s common stock in accordance with the related agreements.

22



--------------------------------------------------------------------------------



 



THE FASHION HOUSE, INC.
NOTES TO FINANCIAL STATEMENTS
December 31, 2004 and 2003
NOTE 9 — SUBSEQUENT EVENTS, continued
Equity Transactions
PPM
On August 19, and September 7, 2005, The Company completed the initial closings
of the minimum amount of its private placement through BSC with the sale of an
aggregate of 2,888,750 shares of its common stock receiving proceeds of
$2,402,540, net of commissions, fees and expenses of $486,210. The Company has
recorded $152,683 of such expenses as prepaid offering costs in the accompanying
balance sheet at June 30, 2005.
Warrants
In July 2005, the Company issued warrants to purchase an aggregate of 62,500
shares of the Company’s common stock to the holders of the 11% Notes in
connection with an extension of the maturity date of such notes to August 2005.
The warrants vested upon grant, are exercisable at $0.80 per share and expire
through August 2015. The estimated fair value of the warrants was $22,000, as
determined under SFAS No. 123.
In August and September 2005, the Company issued warrants to purchase an
aggregate of 433,313 shares of the Company’s common stock to BSC in connection
with the initial closings of the Company’s PPM (see above), with fair values
totaling $190,000 as determined under SFAS No. 123. These warrants vested upon
grant, have exercise prices of $1.00 per share and expire through
September 2010. The Company is required to register the underlying shares and
maintain the effectiveness of the related registration statement of a period of
two years following the final closing of the private placement. The fair value
of the warrants totaling $191,000 will be classified as a liability due to the
related registration rights and an offset to the proceeds received in the
private placement.

23